Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20, 22 and 23 are pending. Claims 19 and 20 are withdrawn.
Claims 1-18, 22 and 23 are under examination.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Samuels et al., Saxonov and Hindson et al. 
Claim 1-18, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Samuels et al.(US20120220494) in view of Saxonov (US20120316074) and Hindson et al. (US20140228255).
Samuels et al. disclose a method of labeling target DNA from individual populations comprising contacting each member of an individual population, i.e. collection of target nucleic acid in a single tube, with a collection of transposases complexes comprising a unique barcode. Samuels et al. teach barcodes are incorporated in target nucleic acid by transposition, resulting in individual populations each comprising a different barcode. Samuels et al. teach individual populations are pooled in a single tube for multiplexed sequencing (e.g. para 0006, para 0011, pg. 1; In another aspect, the invention provides for the ability to pool multiple patient samples in a multiplex sequencing reaction and to accurately identify the source of the multiple samples after sequencing as in para 0122,pg. 6; para 0212,pg. 15; para 0272-0273,pg. 20; barcode incorporation using transposase as in para 0279-0280,pg. 21; para 0290,pg. 22; para 0463-para 0464, pg. 39-40; After thermocycling, the amplified products are released into a single bulk aqueous phase (e.g., using a droplet de-stabilizing reagent), and a subsequent PCR reaction is 
It is further noted that Samuels et al. teach additional sequences are added to amplicons after labeling and prior to sequencing. These additional sequences include barcode sequences for the identification of samples multiplexed into the same reaction (i.e. pool tags) as well as adaptors compatible with different sequencing platforms (e.g. para 0201-0202, pg. 14).
Furthermore, Samuels et al. teach a method of ensuring enrichment of labeled nucleic acid fragments in a PCR reaction after barcode labeling and prior to sequencing wherein a universal primer is ligated to target nucleic acids after transposase- mediated incorporation of barcodes in target nucleic acids. Samuels et al. teach analysis of multiple different genomes using this method (e.g. para 0287-0290, pg. 21-22).
 Therefore, Samuels et al. meet the limitations: method of obtaining an iteratively tagged library of DNA fragments from a plurality of samples, the method comprising:
(a)    contacting target nucleic acid molecules in first and second samples( i.e. first and second tubes in top panel of Fig. 22) of the plurality with the first and second constructs each comprising an identifiable sample sequence tag, wherein the sample sequence tag in the first construct differs from the sample sequence tag in the second construct and the contacting occurs for a duration and under conditions in which the sample sequence tag in the first construct is integrated into the nucleic acid molecules in the first sample and the sample sequence tag in the second construct is integrated into the nucleic acid molecules in the second sample(i.e. transposase complexes comprising primers comprising Barcode 1 and 2 respectively claim 1. 
Furthermore, Samuels et al. meet the limitations: (b)    pooling the first and second samples to yield a pool of sample-tagged nucleic acid molecules (e.g. pooling different populations for subsequent sequencing as in para 0122,pg. 6; para 0290,pg. 22; para 0463-para 0464, pg. 39-40; para 0469, pg. 41;  Fig. 22); (c)  contacting the pool of sample-tagged nucleic acid molecules with a third construct comprising a pool tag(e.g. PCR reaction comprising polymerase and barcode sequences for the identification of samples multiplexed into the same reaction (i.e. pool tags) as well as adaptors compatible with different sequencing platforms as in  para 0201-0202,pg. 14; ligase and universal primer as in para 0287-0290, pg. 21-22), wherein the contacting occurs for a duration and under conditions in which the pool tag is integrated into the nucleic acid molecules of the pool at a prescribed frequency per nucleotide, thereby generating a pool of sample-tagged, pool-tagged nucleic acid molecules(e.g. ligation of universal primers and PCR prior to sequencing as in para 0287-0290, pg. 21-22); and (d)    amplifying the sample-tagged, pool-tagged nucleic acid molecules with oligonucleotides comprising (i) a nucleic acid sequence complementary to a nucleic acid sequence in the sample-tagged, pool-tagged nucleic acid molecules and (ii) a nucleic acid sequence suitable for next generation sequencing, thereby generating an iteratively tagged library of DNA fragments (e.g. each of the primers has a sequence as follows: 3'-(N-mer)-label-(universal priming sequence)-5' claim 1.


Regarding the limitation “uniform and limiting amounts of first and second constructs” as recited in claim 1:
As noted in Fig. 22, two different sets of barcodes are added to two different samples. In a different embodiment, Samuels et al. teach individual barcode libraries comprising different barcodes are generated wherein each library comprises equivalent amounts of barcodes, i.e. sets of approximately 4000 barcodes (e.g. para 0218-0220, pg. 16).
Therefore, although Samuels et al. do not expressly teach a specific number of barcodes in each library used in the embodiment of Figure 22, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify this embodiment of Samuels et al. to include individual libraries  comprising uniform amounts of  barcodes as taught in a different embodiment of Samuels et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method comprising adding different sets of barcodes to two different samples.
 Therefore, the combined teachings of Samuels et al. render obvious the requirement of providing individual libraries comprising uniform amounts of barcode constructs.

 Like Samuels et al., Saxonov teaches barcoding in partitions using transposases (e.g. para 0024-0025, pg. 2; partitions as in para 0076, pg. 7; para 0126-0127, pg. 11-12). 
It is further noted that, prior to the effective filing date of the claimed invention, Saxonov teaches that, in an embodiment wherein a sample is tagged with distinct barcodes, it is known in the art to provide a random distribution of a small number of a particular barcode to an individual sample, such that the resulting sample population will have a small portion that is not tagged with that particular barcode (e.g. para 0241, pg. 25).
Furthermore, Hindson et al. teach distribution of barcodes and target among partitions such that the ratio of barcode to target is less than 1 (e.g. The barcodes may be loaded into the partitions at an expected or predicted ratio of barcodes per species to be barcoded ( e.g., polynucleotide fragment, strand of polynucleotide, cell, etc.). In some cases, the barcodes are loaded into partitions such that about 0.0001, 0.001, 0.1 … barcodes are loaded per species as in para 0069, pg. 4). Furthermore, Hindson et al. teach distribution of barcoded sequences in partitions, such as tubes, can be altered according to user’s choice ( e.g. partitioning is performed by diluting the mixture of polynucleotides comprising random barcode sequences such that a particular volume of the dilution contains, on average, less than a single polynucleotide…  In some cases a dilution may be performed such that each partition comprises 
Therefore, as the amount of barcode that is provided to a target can be optimized to a low barcode concentration with respect to target concentration, according to user’s choice, this requirement is considered a result-effective variable. See MPEP 2144.05. II. B. There is a Motivation to Optimize Result-Effective Variables.
 Therefore, the requirement of providing a limiting amount of a barcode is not considered inventive.
Therefore, as Samuels et al., Saxonov and Hindson et al. all teach distribution of barcodes to facilitate tagging nucleic acid target, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Samuels et al. comprising providing uniform amounts of “tags” for integration in sample constructs and to include providing a random distribution of a small number of a particular barcode to an individual sample, such that the resulting sample population will have a small portion that is not tagged with that particular barcode as taught by Saxonov and to include a ratio of barcode to target that is much less than 1(e.g. about 0.0001, 0.001, 0.1 as in para 0069,pg. 4) as well as a distribution of barcodes among partitions that is also much less than 1(e.g. para 0083-0088, pg. 5) as taught by Hindson et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method comprising adding two different sets of barcodes to two different samples.
 uniform and limiting amounts of first and second constructs each comprising an identifiable sample sequence tag as required by claim 1.
Furthermore, Samuels et al. teach addition of barcode sequences for the identification of samples multiplexed into the same reaction (i.e. pool tags) as well as adaptors compatible with different sequencing platforms to pooled amplicons (e.g. para 0201-0202, pg. 14).
 Therefore, the combined teachings of Samuels et al., Saxonov and Hindson et al. render obvious the limitations: wherein the pool tag comprises an identifiable sequence tag as recited in claim 2.
Furthermore, Samuels et al. teach target nucleic acids include genomic DNA, cDNA , RNA  as well as plant , animal , viral and fungal nucleic acids(e.g. para 0017,pg. 2; para 0139-0140,pg. 8). Therefore, the combined teachings of Samuels et al., Saxonov and Hindson et al. render obvious the limitations: wherein at least one sample in the plurality of samples comprises genomic DNA as recited in claim 3.
The combined teachings of Samuels et al., Saxonov and Hindson et al. also render obvious the limitations: wherein at least one sample in the plurality of samples comprises cDNA, synthetic DNA, or DNA found naturally in a virus, bacterium, yeast, fungus, protozoan, insect, fish, avian, mammal, or plant as recited in claim 4.
As Samuels et al. teach multiple different samples(e.g. up to 1015 different elements comprising cells, virus , bacteria as in para 0159-0160,pg. 10; para 0169, pg. 11), the combined teachings of Samuels et al., Saxonov and Hindson et al. render obvious the limitations: wherein the plurality of samples comprises 2-9,600 samples as recited in claim 5.
 wherein the first and second constructs comprise an adapter that is subsequently ligated to the target nucleic acid molecules as recited in claim 6.
Furthermore, as Samuels et al. disclose an embodiment of tagging target using transposases(e.g. barcode incorporation using transposase as in para 0279-0280,pg. 21; para 0463-para 0464, pg. 39-40; top panel of Fig. 22), the combined teachings of Samuels et al., Saxonov and Hindson et al. render obvious the limitations: wherein the first and/or second constructs comprise a transposase, or a biologically active variant thereof, that subsequently introduces the identifiable sample sequence tag into the target nucleic acid molecules as recited in claim 7.
Samuels et al. teach an embodiment wherein 4000 barcodes (i.e. sample tags) are distributed among 400 target nucleic acids in 106 droplets in a first round of barcode incorporation into target nucleic acids. The resultant amplicons are pooled in a single vessel and a secondary barcode (i.e. pool tag) is attached by a limited second PCR which yields 150 copies of each target nucleic acid. Therefore, as a secondary barcode is attached to every copy resulting from the second PCR, the resulting nucleic acid pool comprises approximately 60, 000 nucleic acid amplicons each comprising a secondary barcode(e.g. para 0250-0254,pg. 18; para 0469,pg. 41; Fig. 11).
 wherein, in the conditions in which the sample sequence tag is integrated into the target nucleic acid molecules, the amount(s) of the sample sequence tag(s) is/are at least two-fold lower than the amount(s) of the pool tag(s) subsequently used to contact the pool of sample-tagged nucleic acid molecules as recited in claim 8.
Samuels et al. teach addition of barcode sequences for the identification of samples multiplexed into the same reaction (i.e. pool tags) as well as adaptors compatible with different sequencing platforms to pooled amplicons (e.g. para 0201-0202, pg. 14). Furthermore, Samuels et al. teach a method of ensuring enrichment of labeled nucleic acid fragments in a PCR reaction after barcode labeling and prior to sequencing wherein a universal primer is ligated to target nucleic acids after transposase- mediated incorporation of barcodes in target nucleic acids. Samuels et al. teach analysis of multiple different genomes using this method (e.g. para 0287-0290, pg. 21-22).
Therefore, the combined teachings of Samuels et al., Saxonov and Hindson et al. render obvious the limitations: wherein the third construct comprises an adapter that is subsequently ligated to the sample-tagged nucleic acid molecules as recited in claim 9.
As Samuels et al. teach any incorporation is conducted using transposase (e.g. para 0006, para 0011, pg. 1; para 0212, pg. 15), the combined teachings of Samuels et al., Saxonov and Hindson et al. also render obvious the limitations:  wherein the third construct comprises claim 10.
Samuels et al. teach a first incorporation of barcoded tag sequence wherein the tag sequence comprises a capture moiety such as biotin (e.g. para 0022-0025,pg. 2-3; para 0282-0284,pg. 21; para 0465, pg. 40).
 Therefore, the combined teachings of Samuels et al., Saxonov and Hindson et al. render obvious the limitations: wherein the first, second, or third constructs, independently, comprise a moiety (i.e. biotin) that specifically binds a capture agent (i.e. streptavidin) as recited in claim 11.
Furthermore, the combined teachings of Samuels et al., Saxonov and Hindson et al. render obvious the limitations: wherein the moiety that specifically binds a capture agent is a nucleic acid sequence that specifically binds a protein or nucleic acid sequence within the capture moiety (e.g. biotinylated nucleic acid sequence para 0022-0025,pg. 2-3; para 0282-0284,pg. 21; para 0465, pg. 40) as in  as recited in claim 12.
Furthermore, as Samuels et al. teach using biotinylated nucleic acid sequence (e.g. para 0022-0025,pg. 2-3; para 0282-0284,pg. 21; para 0465, pg. 40), the combined teachings of Samuels et al., Saxonov and Hindson et al. render obvious the limitations: herein the moiety that specifically binds a capture agent is a moiety that has been biotinylated as in  as recited in claim 13.
Samuels et al. teach capture sequence may be target specific to enrich for a desired nucleic acid population (e.g. In some embodiments, N-mers that are designed to capture only portions of the target are attached to the beads as in para 0025, pg. 3; The beads would 
Therefore, the combined teachings of Samuels et al., Saxonov and Hindson et al. render obvious the limitations:  further comprising the step of normalizing a population of sample-tagged and/or pool-tagged nucleic acid molecules by exposing the population to a limited amount of the capture agent as recited in claim 14.
Samuels et al. teach an embodiment wherein amplicons, resulting from a first round of barcode incorporation into target nucleic acids, are pooled in a single vessel and a secondary barcode (i.e. pool tag) is attached by a limited second PCR of 10 cycles which yields 150 copies of each target nucleic acid. Therefore, as a secondary barcode is attached to every copy resulting from the second PCR, the resulting nucleic acid pool comprises approximately 60, 000 nucleic acid amplicons each comprising a secondary barcode(e.g. para 0250-0254,pg. 18; para 0469,pg. 41; Fig. 11).
Therefore, as Samuels et al. teach tagging target nucleic acids with a secondary barcode by a limited PCR of 10 cycles, the combined teachings of Samuels et al., Saxonov and Hindson et al. render obvious the limitations: wherein the pool tag is integrated into the pooled, sample-tagged nucleic acid molecules at a prescribed frequency per nucleotide (i.e. limited PCR) as recited in claim 15.
Samuels et al. teach an embodiment wherein a secondary barcode, i.e. an adapter comprising a universal sequence, is attached to the 5’ end of target nucleic acids which comprise a primary barcode at the 3’ end (e.g. para 0287-0290, pg. 21-22; Fig. 3B). 
Therefore, as Samuels et al. teach tagging target nucleic acids that are at least 100 nucleotides in length such that the primary barcode sequence (i.e. sample tag) is at the 3’ end of the target and the ligated universal primer (i.e. pool tag) is at the 5’ end(e.g. Fig. 3B), the combined teachings of Samuels et al., Saxonov and Hindson et al. render obvious the limitations: wherein the prescribed frequency yields a pool tag between about 100-20,000 nucleotides, on average, away from each sample sequence tag on the sample-tagged nucleic acid molecules in the pool as recited in claim 16.
Samuels et al. teach next generation sequencing of the resultant amplicon library (e.g. para 0326- 0341, pg. 25-27; para 0463-para 0464, pg. 39-40; top panel of Fig. 22). Therefore, the combined teachings of Samuels et al., Saxonov and Hindson et al. render obvious the limitations: further comprising subjecting the iteratively tagged library of DNA fragments to next generation sequencing as recited in claim 17.
Samuels et al. teach normalization of amplicon libraries (e.g. para 0438, pg. 36). Therefore, the combined teachings of Samuels et al., Saxonov and Hindson et al. render obvious the limitations: wherein the method results in a normalized library as recited in claim 18.
Furthermore, as Samuels et al. disclose providing uniform amounts of barcodes in individual libraries is known in the art, the combined teachings of Samuels et al., Saxonov and Hindson et al. render obvious the limitations: wherein the number of the sample sequence tags of the first construct integrated into the nucleic acid molecules of the first sample is approximately equal to the number of the sample sequence tags of the second construct claim 22.
	Furthermore, as Saxonov discloses an embodiment comprising barcoding with a small number of barcodes such that the resulting sample population will have a small portion that is not tagged with that particular barcode, the combined teachings of Samuels et al., Saxonov and Hindson et al. render obvious the limitations: wherein the first construct does not integrate into all of the nucleic acid molecules in the first sample as required by claim 23.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
 In response to the Remarks filed 19 August 2021:
 Regarding Applicants’ arguments regarding the requirement for uniform and limiting amounts of first and second constructs each comprising an identifiable sample sequence tag, these arguments are not persuasive.
 It is noted that although Applicant discusses embodiments to describe the limitation “uniform and limiting amounts” (i.e., physical number of molecules), the instant disclosure does 
Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, as discussed in the current rejections, Samuels teaches providing uniform concentrations of barcodes to intended targets is known in the art.
  Furthermore, both Saxonov and Hindson et al. teach it is known in the art to provide low barcode concentrations relative to nucleic acid target concentration.
Specifically, Saxanov teaches the merit of providing a limiting number of barcodes, i.e. to ensure most fragments are tagged with distinct barcodes (e.g. para 00241, pg. 25).

Therefore, as discussed in the current rejections, as Samuels et al., Saxonov and Hindson et al. all teach distribution of barcodes to facilitate tagging nucleic acid target, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Samuels et al. comprising providing uniform amounts of “tags” for integration in sample constructs and to include providing a random distribution of a small number of a particular barcode to an individual sample, at a ratio of barcode concentration to target concentration that is much less than 1, as taught by Saxanov and Hindson because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method comprising adding two different sets of barcodes to two different samples.
 Regarding the argument in reference to result-based variables, as noted in MPEP 2144.05. III. C.: “If the prior art does recognize that the variable affects the relevant property or result, then the variable is result-effective. Id. ('A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective.')"). Applicants must articulate why the variable at issue would not have been recognized in the prior art as result-effective.”.
In the instant case, considering both Saxanov and Hindson references as a whole, Saxanov and Hindson both teach using limited dilutions of barcodes, wherein the amount of 
As the variable of barcode concentration can be altered, the population of target that is tagged to ensure unique identification of target polynucleotides of interest will be affected by this alteration.
 Therefore, the requirement of providing a limiting amount of a barcode is considered a result-effective variable and is not considered inventive. See MPEP 2144.05. II. B. There is a Motivation to Optimize Result-Effective Variables.
 Therefore, the current rejections are maintained.


Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAHANA S KAUP/             Primary Examiner, Art Unit 1639